Title: Board of Visitors, University of Virginia, 18 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Wednesday, July 18th. The Board met, present the same as yesterday
                        Resolved that the Professor of Chemistry be requested to prepare and to lay before the Visitors at
                            their next meeting, the plan of a chemical Laboratory and of a Lecture room connected therewith, large enough for the
                            accommodation of a class of 200 Students; & that the proctor be required to present an accompanying estimate of
                            the expense of erecting the same, of durable materials, and in a plain & neat style of architecture.
                        Resolved that, in future, the subject of Materia Medica shall be taught by the Professor of Natural
                            history, instead of the professor of Anatomy & Medicine.
                        Resolved that the minerals and other objects of Natural history shall remain under the superintending
                            care of the Professor of Chemistry & Materia Medica; but he shall be discharged from the obligation of delivering
                            Lectures on Zoology, Mineralogy & Geology.
                        Resolved that there be appointed in the school of Medicine, a Demonstrator of Anatomy &
                            Surgery, whose duties shall be particularly defined by the professor of Medicine, subject to the control of the executive
                            committee in the recess of the board, and of the Visitors during its Session.
                        The Demonstrator shall be allowed a house or rooms and grounds for his accommodation, such as shall be
                            assigned by the executive committee. He shall be allowed a salary of five hundred dollars per
                            annum, and a fee of fifteen dollars for each student who shall attend him; to be paid to him as the professor’s
                            salaries & fees are paid; and he shall be free to attend the lectures in any of the schools, without fee.
                        The fee paid to the demonstrator shall not be taken into the estimate, in ascertaining the amount which
                            any professor will be entitled to, from a student attending him.
                        He shall be appointed by the professor of Medicine, subject to approval or rejection by the board of
                            Visitors, or by a Majority of the Visitors in recess of the board. And may be removed at the pleasure of the board, at the
                            end of any session.
                        Resolved that the Proctor shall cause a neat iron railing to be placed on the right and left of the
                            portico of the Rotunda & adjacent to the same; so as to exclude access for the purpose of walking over the
                            gymnasia.
                        It being expedient, with a view to the healthful exercise & recreation of the professors
                            & students of the University, to provide public walks shaded in summer by suitable trees,
                        Resolved that there shall be set apart and appropriated to this purpose, that portion of the public
                            grounds lying south & south-west of the buildings of the University, & bounded as follows, viz:
                        On the East, by a line forming a continuation of east street & extending down to the public
                            road; on the south, by the public road; on the west, by the ravine between the barn situated on the University grounds
                            & the house now occupied by the Proctor; and on the north, by a line formed by the road now extending from the
                            barn aforesaid, to the southern end of east street, but departing from the said road so as to leave out of the public
                            walks, the brick stables of the professors and hotel-keepers standing near the southern end of the west street.
                        It shall be the duty of the Executive committee to cause the grounds lying within the limits aforesaid,
                            to enclosed, by causing the stone fence to be repaired & made an effectual fence, as far as it extends along the
                            public road, & by causing a strong & close post & rail fence to be placed along the residue of
                            those limits. As soon as the grounds shall be enclosed, the Executive committee shall cause them to be laid out into
                            suitable walks, and planted with appropriate trees, in clumps, avenues, or otherwise, as to them may appear most expedient
                            & proper.
                        In the fulfilment of these duties, the Executive committee shall have authority to employ the agency of
                            the Proctor & the services of the laborers of the University; and, in addition to the expense of the enclosure, to
                            expend such amount annually, as may be necessary in the aforesaid improvement of the grounds; not exceeding, however, the
                            sum of one hundred dollars per annum.
                        Resolved that the Executive committee shall also cause that portion of the University grounds lying to
                            the north of the Buildings, and between the same and the public road, to be enclosed by a strong and neat post and rail
                            fence, and to be planted with appropriate ornamental trees, as to them may seem most proper. And that in the execution of
                            this duty, they shall be authorised to avail themselves of the Agency of the proctor & the services of the
                            laborers of the University, as aforesaid.
                        Resolved that the executive committee shall also cause a strong and neat post & rail fence to
                            be made at the southern extremity of the area between the pavilions.
                        Resolved that stock of all sorts shall be excluded from the Public walks, from the enclosure north of
                            the Rotunda, & from the area between the pavilions; and the execution of this order is hereby given in special
                            charge to the Proctor.
                        A letter was received from Professor Bonnycastle, expressing his assent to the transfer made of him
                            from the chair of Natural Philosophy to the chair of mathematics, by a resolution of the board, passed on yesterday.
                        Resolved that the duties of the chair of Natural Philosophy be confided to professor Bonnycastle, till
                            a professor be appointed to that chair and assume its duties; and that the fees for attending the school of Natural
                            Philosophy for the ensuing Session, shall be divided between Professor Bonnycastle and his successor, in proportion to the
                            time that they shall respectively perform these duties.
                        In answer to the communication of this date, from a committee of the Jefferson Society, the proctor is
                            requested to inform them that while the board cannot permanently appropriate to their use, the room which they now occupy,
                            they will not be unnecessarily disturbed in the use of it, but will be permitted to occupy it as heretofore, till it shall
                            be required for some other purposes of the University.
                        
                            
                                
                            
                        
                    